Citation Nr: 1445494	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  05-19 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a pulmonary disorder.  

2.  Entitlement to service connection for squamous cell carcinoma of the neck.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971 and from May 1 to May 9, 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2004 and April 2005 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for squamous cell carcinoma of the neck is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a pulmonary disorder in July 1988.  The Veteran did not appeal or submit new and material evidence within one year of August 1988 notification of the decision.

2.  Since the final July 1988 decision denying service connection for a pulmonary disorder, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  


CONCLUSIONS OF LAW

1.  The July 1988 RO decision denying service connection for a pulmonary disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria to reopen the claim for service connection for a pulmonary disorder based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice, including that required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening claims, was provided in January 2005.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claim, such error was harmless given that the claim to reopen is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination is not necessary, as the claim is not being reopened.  38 C.F.R. § 3.159.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The RO denied service connection for a pulmonary disorder in July 1988.  The Veteran was notified of the decisions and of his appellate rights by a letter dated in August 1988.  He did not appeal, and no correspondence was received from him within one year following the August 1988 notice to him.  Moreover, no additional evidence was received within one year of notice of the decision.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The basis of the decision was that although a December 1966 service X-ray revealed an azygous lobe, service treatment records did not show the small airways disease which was then currently shown (and additionally, there was no medical evidence which related the Veteran's current small airways disease to service).  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Evidence added to the record since the last prior denial include the Veteran's assertions and current records tending to showing current pulmonary status, such as an August 2006 VA pulmonary clinic note and a January 2009 VA chest X-ray report. 

In November 2004 and more recently, the Veteran stated that he felt that his lung problems are attributable to in-service Agent Orange exposure.  The Board finds that this is merely an additional theory of entitlement, as opposed to material evidence that raises a reasonable possibility of substantiating the claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) ("A new theory of causation for the same disease or injury that was subject of a previously denied claim cannot be the basis of a new claim."); Untalan v. Nicholson, 20 Vet.App. 467 (2006) (holding that a new theory based on evidence of record is not new and material evidence).  In contrast, reopening may be warranted if the claimant presented evidence of a link between his pulmonary disorder and herbicides.  See 38 C.F.R. § 3.156(a); Boggs.  However, he has not submitted such evidence 

The recently submitted medical records are not material as a current disability was previously shown.  The records do not relate to an unestablished fact; that is, they do no indicate that the Veteran's current pulmonary disorder is related to service.  

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a pulmonary disability.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's claim to reopen is denied. 


ORDER

As new and material evidence has not been received, the application to reopen a claim for service connection for a pulmonary disorder is denied. 


REMAND

The evidence shows that the Veteran was diagnosed with squamous cell carcinoma of his neck following work-up in 2003.  He alleges that the squamous cell neck cancer is due to in-service Agent Orange exposure.  Service personnel records show that he served in Vietnam during the Vietnam Era.  The fact that service connection is not available on a presumptive basis does not preclude a veteran from establishing service connection with proof of actual or direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Given his presumed exposure and contentions, a medical opinion should be obtained.  38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the etiology of his current squamous cell carcinoma of the neck disability.  The claims file must be provided to the examiner for review in conjunction with the examination.  

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

Is it at least as likely as not (a probability of at least 50 percent or higher) that the Veteran's current squamous cell carcinoma of the neck disability was manifest in service or within 1 year of discharge, or is otherwise causally related to service, to include presumed in-service Agent Orange exposure?  It is conceded that the Veteran was exposed to Agent Orange in service. 

Detailed reasons for the responses must be furnished. 

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


